I do not think the provisions of the will suspend the power of alienation beyond two lives in being, neither do I think the rule of cross-remainders at all applicable. Guy Broas Russell and Clara B. Russell are given life estates and cannot convey, neither can any one else convey during their lives if they have no issue. This suspends power of alienation during one life. If the Russells have issue, surviving them, then the title vests and suspension of power of alienation ends. If the Russells have no issue then Josiah C. and Hannah A. Musson, if they have no issue, take life estates only. This at the most suspends power of alienation during a second life. If the Mussons have issue the estate vests, and, if they die without issue, the estate vests *Page 637 
in Sarah Musson, and in any event the suspension ends at the close of two lives.
SHARPE, C.J., and FELLOWS, CLARK, and McDONALD, JJ., concurred.
The late Justice SNOW and Justice STEERE took no part in this decision.